USCA4 Appeal: 22-6566      Doc: 7        Filed: 09/13/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6566


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        MORGAN GREGORY ROBINSON, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:05-cr-00343-TDS-1; 1:05-cr-
        00344-TDS-1; 1:21-cv-00771-TDS-JEP)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Morgan Gregory Robinson, Jr., Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6566         Doc: 7      Filed: 09/13/2022     Pg: 2 of 2




        PER CURIAM:

               Morgan Gregory Robinson, Jr., appeals the district court’s order accepting the

        recommendation of the magistrate judge and construing Robinson’s Fed. R. Civ. P. 60(b)

        motion for relief from judgment as an unauthorized, successive 28 U.S.C. § 2255 motion

        and dismissing it on that basis. ∗ Our review of the record confirms that the district court

        properly construed Robinson’s Rule 60(b) motion as a successive § 2255 motion over

        which it lacked jurisdiction because Robinson failed to obtain prefiling authorization from

        this court. See 28 U.S.C. §§ 2244(b)(3)(A), 2255(h); McRae, 793 F.3d at 397-400.

        Accordingly, we affirm the district court’s order.

               Consistent with our decision in United States v. Winestock, 340 F.3d 200, 208

        (4th Cir. 2003), we construe Robinson’s notice of appeal and informal brief as an

        application to file a second or successive § 2255 motion. Upon review, we conclude that

        his claims do not meet the relevant standard. See 28 U.S.C. § 2255(h). We therefore deny

        authorization to file a successive § 2255 motion.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




               ∗
                  A certificate of appealability is not required to appeal the district court’s
        jurisdictional categorization of a Rule 60(b) motion as an unauthorized, successive § 2255
        motion. United States v. McRae, 793 F.3d 392, 400 (4th Cir. 2015).

                                                     2